20 So.3d 907 (2009)
Gideon PELEG, Appellant,
v.
TOWNHOUSES AT KILLIAN PINES, etc., Appellee.
No. 3D08-2567.
District Court of Appeal of Florida, Third District.
September 23, 2009.
Rehearing Denied November 3, 2009.
Gideon Peleg, in proper person.
Carlos A. Triay, for appellee.
Before GERSTEN, ROTHENBERG, and LAGOA, JJ.
PER CURIAM.
After fully reading and being apprised of all facts and circumstances in this case, we affirm the final summary judgment entered below based on Abbey Park Homeowners Association v. Bowen, 508 So.2d 554 (Fla. 4th DCA 1987).
Affirmed.